PER CURIAM.
The judgment is affirmed substantially for the reasons recited in the magistrate judge’s Report and Recommendation dated January 22, 2003, which was subsequently adopted by the district judge. We add that neither below nor on appeal has plaintiff set forth “a general scenario which, if proven, would entitle [him] to relief against the defendants] on some cognizable theory.” Hatch v. Dep’t for Children, Youth & Families, 274 F.3d 12, 19 (1st Cir.2001). See, e.g., Brown v. Newberger, 291 F.3d 89, 92 (1st Cir.2002) (explaining why claims against state agency would fail); Monahan v. Dorchester Counseling Center, Inc., 961 F.2d 987, 994-95 (1st Cir.1992) (concluding that Restatement of Bill of Rights for Mental Health Patients, 42 U.S.C. § 10841, “creates no enforceable federal rights”) (footnote omitted). The district court thus did not abuse its discretion in denying plaintiffs request to amend his complaint on the ground of futility.

Affirmed.